Order filed, April 3, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00161-CV
                                 ____________

    JJJ WALKER, LLC; DYNAFAB USA, LLC; RENAISSANCE
PROPERTIES OF TEXAS, LLC; PRIYA PROPERTIES, LLC; BD TEXAS,
     LLC; AND KW HOSPITAL ACQUISITION, LLC, Appellant

                                         V.

      FIRST NATIONAL BANK; MERENSKY REEF HOSPITAL
 COPORATION; LOUISIANA TEXAS HEALTHCARE MANAGEMENT,
 LLC; ERIC YOLLICK; AND THE YOLLICK LAW FIRM, P.C., Appellee


                    On Appeal from the 281st District Court
                             Harris County, Texas
                      Trial Court Cause No. 2010-41034


                                     ORDER

      The reporter’s record in this case was due March 26, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.
      We order Delicia Struss, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM